Exhibit 10.2
EXECUTION VERSION




AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
September 2, 2019, (the "Amendment Date"): is entered into by and between:


(1) GREENLIGHT REINSURANCE IRELAND, DAC, whose registered office is at Ground
Floor, La Touche House, IFSC Dublin 1 and Company Registration Number 475022
(the “Company”); and


(2) Patrick O’Brien (the “Executive”).


RECITALS


A.
WHEREAS, the Company and the Executive have entered into an Employment
Agreement, dated February 16, 2018 (the “Employment Agreement”); and

B.
WHEREAS, the Company and the Executive desire to make certain changes to the
Employment Agreement as set forth herein.

C.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Employment Agreement, the parties hereto agree as
follows:

SECTION 1. Definitions.
All capitalized terms not otherwise defined herein are used as defined in the
Employment Agreement.
SECTION 2. Amendment to the Employment Agreement.
2.1 Section 12.4.1(d) of the Employment Agreement is hereby amended and restated
in its entirety as follows, effective as of the Amendment Date:
“an amount equal to one hundred percent (100%) of the sum of the Executive’s
Base Salary and Target Bonus (assuming targets have been achieved) payable over
twelve (12) months in substantially equal installments (the "Severance
Payment")”
SECTION 3.    Miscellaneous.
3.1 Effect on Employment Agreement.
Except as specifically amended by section 2 of this Amendment, the Employment
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.
3.2 Entire Agreement; Amendment.
The Employment Agreement, as amended by the terms of this Amendment, will
supersede the prior terms of the Employment Agreement and sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and therein. No modification of or amendment to this Amendment, nor any waiver
of any rights under this Amendment, shall be effective unless given in writing
signed by the party to be charged.
3.3 Governing Law; Dispute Resolutions.
This Amendment shall be governed by and construed in accordance with Irish law
and any controversy or claim related hereto shall be resolved in accordance with
Section 17 of the Employment Agreement.
3.4 Successors and Assigns.
This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and the successors and assigns of the Company.
3.5 Headings.
Section headings are for convenience of reference only and shall in no way
affect the interpretation of this Amendment.
3.6 Counterparts.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original but all of which when taken together will
constitute one and the same agreement, and any of the parties hereto may execute
this Amendment by signing any such counterpart. Electronic signatures shall be
effective as originals.




[SIGNATURE PAGE FOLLOWS]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the Amendment Date.


GREENLIGHT REINSURANCE IRELAND, DAC
 
 




By: __/s/ Simon Burton_________
Name: Simon Burton
Title: Group Chief Executive Officer
 






By: __/s/ Bryan Murphy_________
Name: Bryan Murphy
Title: Director
 
 
 


__/s/ Patrick O’Brien_________
 
PATRICK O’BRIEN







[SIGNATURE PAGE TO AMENDMENT TO EMPLOYMENT AGREEMENT]



